DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
EP 3409639 A1 is listed in paragraph [0052].
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features in combination with the features recited in the claims from which they depend must be shown or the feature(s) canceled from the claim(s). Figures 6 and 8 appear to be the only embodiments illustrated showing all the features required of claim 1.  No new matter should be entered.
Claim 2: “wherein one or more further damping springs extends from the rotor to the exterior of the capacitive micromechanical accelerometer”.
Claim 3: “wherein the accelerometer comprises two externally extending damping springs”.
Claim 6: “wherein the micromechanical accelerometer comprises four externally extending damping springs, and wherein two of the damping springs are oriented parallel to the rotor rotation axis and two of the damping springs are oriented perpendicular to the rotor rotation axis”.
Claim 7: “wherein the one or more externally extending damping springs are connected to a distal end of the rotor to the rotor rotation axis”.
Claim 11: “wherein the accelerometer comprises four damping springs”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “2111” paragraph [0045].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
“inner package plant 2111” should be --inner package plant 211--
“rotor 302” [0047] should be --rotor 301--.
“X-Y plane 401” should be --X-Y plane--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 requires “rotation of the rotor causes a change in the effective area of the rotor and stator electrodes” (lines 8-9). The specification does not provide an explanation or teaching as to how rotation of the rotor causes a change in the effective area of the rotor and stator electrodes. The effective area is not believed to change as it is a physical characteristic of the rotor and stator electrodes. The examiner is unable to understand, from the original disclosure, how this effective area changes as the dimensions of the rotor and stator electrodes stay constant.
Claims 2-12 are rejected based on their dependency to claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seeger et al. (US 2013/0068018).
Regarding claim 1, Seeger et al. (hereinafter Seeger) teaches a capacitive micromechanical accelerometer comprising: a substrate 101 (Fig. 1), which defines a substrate plane (Fig. 1); a rotor 102a mounted to the substrate 101 via one or more torsion springs 103a/108a enabling rotation of the rotor 102a with respect to the substrate plane about a rotor rotation axis (Fig. 1C); and a stator 109a, which is fixed with respect to the substrate plane (Fig. 5); wherein the rotor 102a includes one or more rotor electrodes and the stator includes one or more stator electrodes (Fig. 5), the rotor and stator electrodes being configured such that rotation of the rotor causes a change in the effective area of the rotor and stator electrodes or the distance between the rotor and stator electrodes [0028]; wherein the capacitive micromechanical accelerometer further comprises one or more damping springs 520 connecting the rotor 102a to the substrate (Fig. 5); and the rotor 102a is connected to the substrate via the one or more torsion springs 103a/108a and a rotor suspender 104a, wherein the stator 109a and rotor suspender 104a are fixed to a common anchor point on the substrate (Fig. 5), and wherein the one or more damping springs 520 are connected to the common anchor point, optionally via the rotor suspender (Fig. 5).
Seeger remains silent as to wherein each damping spring has a height perpendicular to the substrate plane that is smaller than a height perpendicular to the substrate plane of the one or more torsion springs.
While silent, Seeger does illustrate that the damping springs 520 are thinner than the torsion springs 103a/108a in the y-direction (Fig. 5). It would have been obvious to one of ordinary skill in the art at the time of invention to have made the damping springs 
Regarding claim 9, Seeger teaches the capacitive micromechanical accelerometer of claim 1, wherein the damping springs 520 extend away from the rotor 102a towards the interior of the accelerometer in a direction parallel to the rotor rotation axis (Fig. 5).
Regarding claim 12, Seeger teaches the capacitive micromechanical accelerometer of claim 1, wherein the one or more rotor electrodes and one or more stator electrodes form interleaved combs or parallel plates (Fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852